DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6-8 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geistert (US 6,066,136).
 Regarding claims 1, 3, 6-8 and 17, Geistert discloses a cardiac ablation system (fig. 1) for obtaining mapping data comprising a mapping device (1) with a plurality of mapping electrodes (11 and 12) coupled with a filtering element (5, which is a condenser, i.e. a capacitor). As illustrated by tissue resistance 40 (fig. 1) the electrodes would be non-functional without insulation between them which extends axially between the electrodes (note the unnumbered band between 11 and 12 in fig. 3). The filtering element allows the simultaneous application of RF energy from the electrodes at a first RF range and allows the electrodes to operate as separate electrodes to facilitate bipolar mapping at a second frequency range different from the first (col. 2 lines 50-65). Aside from being located “adjacent” the electrodes, the filtering element can alternatively be located in the handle of the device which can be considered separate from the mapping device itself (i.e. the portion of the catheter on which the electrodes are positioned, col. 3 lines 39-41).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Geistert in view of Panescue (US 2003/0093067).
Regarding claims 2, 4, 5, 9, 10, 14 and 15, Geistert discloses the mapping electrodes as discussed above with respect to claim 1, but does not disclose that the mapping electrodes are on a “separate mapping system” including a basket where the system further includes a data acquisition device configured to receive mapping data from a mapping catheter and the hardware necessary to process the data generated by the mapping catheter and the separate mapping system. However, collecting multiple sets of data and synchronizing the data into a three-dimensional map is common in the art. Panescue, for example, discloses another cardiac ablation system (fig. 1) having a data acquisition device (126) configured to receive mapping data from a mapping catheter (122), where the data acquisition device is coupled to a processor (102) which also receives data from a separate mapping system having a plurality of electrodes (140). The collected data is synchronized and displayed as a three dimensional map (via 106, see paragraph [0010]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the system of Geistert with the structures taught by Panescue that would allow different data sets to be combined and displayed so that an operator can have access to information that allows for a safer and more effective cardiac ablation procedure. 
Regarding claims 11-13, the system of Geistert-Panescue discloses a tip electrode (11 in fig. 3 of Geistert) and a basket with electrodes (11 in fig. 1 of Panescue) but does not disclose that it is the mapping catheter that has a tip electrode and the separate mapping system that comprises the basket. However, having shown that tip electrodes and basket catheters are known in the art, and in the absence of any suggestion by Applicant that the tip electrode being on the mapping catheter and the basket catheter being part of the separate mapping system produces an unexpected result, it would have been obvious to one of ordinary skill in the art before the application was filed to provide the system of Geistert-Panescue with any commonly known combination of elements, including a tip electrode (which could be used for any purpose) on a mapping catheter and a basket with ablation/sensing electrodes, variously taught by Geistert and Panescue, that would produce the predictable result of allowing a user to map and ablate tissue in a desired manner. 

 Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Geistert in view of Stevenson (US 2010/0023000).
Regarding claim 16, Geistert does not disclose the tiler is an LC circuit. However, the fact that Applicant has now claimed mutually exclusive filtering elements suggest that the exact filtering element is not critical and does not produce unexpected results. Further, a person of ordinary skill in the art would be well acquainted with filter construction. Stevenson discloses an electrosurgical device which uses a filtering element and teaches that the filtering element ([0025]) can be any of numerous common electrical components (including a capacitor, fig. 5) or combinations of common electrical components (including LC circuit, fig. 6). Aside from demonstrating the level of ordinary skill in the art with respect to filtering elements Stevenson is also understood to teach the functional equivalence for the various filtering elements (MPEP 2144.06). Therefore, before the application was filed, it would have been obvious to provide the device of Geistert with any commonly known filtering element, including an LC circuit as taught by Stevenson, that would produce the predictable result of allowing the device to have desired electrical performance characteristics.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent Nos. 9,510,905, 9,517,103, 9,522,036, 9,522,037, 10,231,779 and 10,413,212. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented cases include the subject matter directed to the electrodes and allowing a filtering element to produce different uses for the electrodes.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent Nos. 9,510,905 and 10,413,212. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented cases include the subject matter directed to the electrodes and allowing a filtering element to produce different uses for the electrodes, in addition to the two separate mapping sub-systems. 

 Response to Arguments
Applicant's arguments filed 12 September 2022 have been fully considered but they are not persuasive. Applicant argues that there is no insulation between the poles because Geistert does not mention it specifically. But patent applications are written for persons of ordinary skill in the art (35 U.S.C. 112(a)) and such a person would recognize that the device would be non-functional without such insulation. In more detail, ECG signals are generated based on the voltage difference from at least two electrodes. In this application that difference is represented by the resistance 40 in figure 1. Without insulation between poles 11 and 12 the voltage difference could not be measured between them. The specification notes that the condenser “separates the poles” (col. 2 line 62) which would of course be meaningless if the poles were in unavoidable electrical contact anyway. This position is supported by the fact that nowhere does the application describe or show the electrodes in contact. In fact, while unnumbered, there are clear regions separating the poles in every embodiment (figs. 3-5). However, even if the presence of insulation was not an essential requirement for the functions described by Geistert, placing insulation between electrodes on a catheter is extremely common in the art at least as demonstrated by several of the references provided by Applicant in the submitted IDSs (e.g. 56 in fig. 3 of US 2014/0058375 or 19 in fig. 3 of US 5,935,124).

  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794